DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haimer (US 2014/0353930).
Regarding claim 1, Haimer discloses a balancing adapter for a balancing device, the balancing adapter comprising: a base body 1 having an end wall 10; a clamping device 2, 5, 6, 7  for clamping a workpiece, said clamping device having a clamping sleeve element 2, 5, 6 with a clamping sleeve 5,6, and a clamping element 7 that can be moved relative to said clamping sleeve element.
The clamping sleeve element having a deposition surface (the top surface of a disk-shaped support 2, Para. 46, Fig. 2) or an adapter element (2, the disk support), surrounding said clamping sleeve 5, 6 on an outside, for the workpiece to be clamped, wherein the workpiece deposited on said deposition surface or said adapter element being clamped by means of said clamping device and bearing its weight on said deposition surface or said adapter element.
 Said clamping sleeve has a clamping sleeve taper 35 (Figs. 2 and 8); said clamping element 7 has a mating taper corresponding to said clamping sleeve taper (para. 52); a clamping diameter of said clamping sleeve can be adjusted, and thus the workpiece can be clamped, by moving said clamping element relative to said clamping sleeve element (Para. 52); and said clamping sleeve element is being releasably connectable to said base body, and for a connection to said base body, said clamping sleeve element has an annular flange 8 by means of which, in a connected state of said clamping sleeve element and said base body, said clamping sleeve element rests on said end wall of said base body. (Also see Figs. 1-10, Para. 46-47)
Regarding claim 2, Haimer discloses at least one connecting element 9 (screws, Para. 47, Fig. 2), said clamping sleeve element is releasably connectable to said base body by means of said at least one connecting element.
Regarding claim 3, Haimer discloses said clamping sleeve element has an aperture 34 formed therein, in which said clamping element is partially or completely accommodated, said aperture forms said clamping sleeve taper as an internal taper. (Figs. 2 and 8, para. 52)
Regarding claim 4, Haimer discloses said clamping sleeve element has a centering device (flange 8) to centering said clamping sleeve element. (Para. 47, Figs. 2, 7-10)
Regarding claim 5, Haimer discloses said centering device has a centering web (the flange 8) which projects into an interior space of said base body and rests against an inner wall of said base body. (Para. 47, Figs. 2, 7-10)
Regarding claim 7, Haimer discloses an actuating element 20; and said clamping element 7 is a rod-shaped clamping element, said rod-shaped clamping element is connected releasably in an end region to said actuating element for moving said clamping element relative to said clamping sleeve element. (Para. 48, Fig. 12)
Regarding claim 8, Haimer discloses said clamping element can be screwed in said end region to said actuating element. (Fig. 2 shows a bolt is for fastening the actuating element 7 to the piston 20)
Regarding claim 10, Haimer discloses said clamping sleeve element and said clamping element form an interchangeable module, which is releasably connectable to said base body of said balancing adapter. (Figs. 2-6)
Regarding claim 11, Haimer discloses the balancing adapter has a part of a driving device (20) for a linear movement of said clamping element relative to said clamping sleeve element.
Regarding claim 12, Haimer discloses said base body has a housing part 2 which surrounds said end wall, and an actuating module 15, 20, which is connected to said housing part, and has an actuating element 20 for moving said clamping element relative to said clamping sleeve element.
Regarding claim 13, Haimer discloses said clamping sleeve has slots 38 formed therein and distributed over a sleeve circumference for adjusting a clamping diameter. (para. 55, Figs. 7-8)
Regarding claim 14, Haimer discloses said clamping element 7 is a rod-shaped clamping element (Fig. 9); said clamping sleeve element rests in surface contact, on said end wall; and said end wall is an annular end wall.
Regarding claim 15, Haimer discloses said at least one connecting element 9 is formed from a plurality of connecting screws; and said annular flange 8 has a plurality of through apertures formed therein through which said plurality of connecting screws are passed.
Regarding claim 16, Haimer discloses said aperture 34 is a through aperture; and said clamping element has a cylindrical portion 18 (para. 48), by means of which said clamping element is guided in a linearly movable manner in said aperture.
Regarding claim 17, Haimer discloses said clamping sleeve element has a centering device 8 to centering said clamping sleeve element, which is substantially rotationally symmetrical, relative to said base body. (Figs. 7-10)

Regarding claim 20, Haimer discloses a balancing adapter set, comprising: a balancing adapter according to claim 1, wherein said clamping sleeve element is one of a plurality of clamping sleeve elements (Figs. 3-4 and 5-6 shows two different disk-shaped clamping elements 5 with different configurations, Para. 49-50), said clamping element corresponding to said clamping sleeve elements; wherein each of said clamping sleeve elements 2, 5, 6, 7 having said clamping sleeve 5, 6, and said clamping sleeve elements 2, 5, 6, 7 differ from one another, at least in a configuration of said clamping sleeve 5,6 ; wherein said clamping sleeve of each of said clamping sleeve elements having said clamping sleeve taper, and at least one said clamping element having the mating taper corresponding to the clamping sleeve taper; and wherein each of said clamping sleeve elements is releasably connectable to said base body, wherein, for connection to said base body, each of said clamping sleeve elements has said annular flange by means of which, in the connected state of said clamping sleeve elements and said base body, said clamping sleeve elements rest on said end wall of said base body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimer.
Regarding claim 19, Haimer discloses a balancing adapter according to claim 1. Haimer further mentions the adapter can be fitted with a base station with a balancing adapter receptacle for receiving said balancing adapter (not shown in the drawings, but mentioned in Para. 47, “ … hollow-cylindrical basic body 1, which can be fastened on a rotating part of a balancing machine (equivalent to the recited base station) via screws 11 or other fastening element.”. This indicates the base body can be modified to be fastened to a receptacle of a rotating part of the rotating machine). 
Haimer as modified teaches the base station further having a rotary driving device for rotary driving of said balancing adapter received and/or to have at least one part of a driving device (20) for a movement of said clamping sleeve element relative to said clamping element, for use with a balancing device.

Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimer in view of DE 2227245 (“DE ‘245”)
Regarding claim 9, Haimer does not disclose “said rod-shaped clamping element is of multi-part design, wherein said rod-shaped clamping element has a rod-shaped base part and a connecting part which is connected to said rod-shaped base part and surrounds said rod-shaped base part in a ring shape, for connecting said clamping element to said actuating element.”
DE ‘245 discloses an expansion mandrel 11 and an expanding mandrel holder 5. A front pull rod 23  lines in an opening 22 with a conical enlargement 24 for pressing radial jaws 21 of the expanding mandrel 11. (Para. 22).  The front pull (tie) rod 23 has a thread 30 screwed into a thread 28 of a guide part 31. A rear tie rod 33 engages with its thread in the internal thread 28 of the guide part 31. Note the front pull rod 23 and the guide part 31 is similar to the recited rod-shaped clamping element of multi-part design. (Fig. 1 and Paras. 18-19, 22-24, translations)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping element 7 of Haimer to be of multi-part design (with separated front pull rod, a guide part, and a rear tie rod, that are threaded together. The rear tie rod is further connected to the piston 20), as taught by DE ‘245, to prevent relative rotation between the clamping element and the clamping sleeve to ensure accurate power transmission.
Haimer as modified by DE ‘245 teaches “said rod-shaped clamping element is of multi-part design, wherein said rod-shaped clamping element has a rod-shaped base part (a front pull rod) and a connecting part (a threaded guide part) which is connected to said rod-shaped base part and surrounds said rod-shaped base part in a ring shape, for connecting said clamping element to said actuating element (a rear tie rod and a piston).”

Regarding claim 18, Haimer does not teach said actuating element is a rod-shaped actuating element.
However, as set forth in claim 9 above, Haimer in view of DE ‘245 discloses said actuating element is a rod-shaped actuating element (having a rear tie rod connected with the piston).
Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. First, as an initial note, the examiner has revised the reason of rejection in claim 1 by including the disk-shaped support 2 of Haimer (US20140353930) as a part of the clamping sleeve element (see Para. 4 above). Applicant argues “the disk-shaped support 2 of Haimer is not part of the clamping sleeve element 5-6. More specifically, the disk-shaped support 2 is a separate component from the clamping sleeve element 5-6 and is directly screwed to the base part 1.” (p. 11 of applicant’s remark). However, the claim does not recite the deposition surface or the adapter element cannot be a separate part of the clamping sleeve element. In fact, the term “an adapter element” suggests it can be a separate part of the clamping sleeve element since it is for adapting function and may comprise different parts to be chosen for assembly. (See paras. 17 and 55 of the instant application, “For effective clamping of a workpiece, the clamping sleeve element can have a deposition surface, which surrounds the clamping sleeve on the outside, for a workpiece to be clamped, and/or for an adapter element, in particular a disc-shaped adapter element. A workpiece deposited on the deposition surface or the adapter element can be clamped, in particular from the inside, by means of the clamping device.” (para. 17)  “For clamping, it would alternatively also be possible for a workpiece to be deposited on an adapter element (not shown in the figures), in particular a disc-shaped adapter element, resting on the deposition surface 55.) (para. 55))
Based on above, the examiner maintains Haimer teaches the clamping sleeve element recited the limitation of claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722